Citation Nr: 1026840	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-27 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
right ankle fracture.

2.  Entitlement to service connection for residuals of a right 
ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

G.Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran appeared before the undersigned Veterans Law Judge in 
a May 2010 Travel Board Hearing.  A transcript of that hearing is 
of record.  

Initially, the Board notes that the Veteran was first denied 
service connection for a right ankle sprain in December 1985.  
New evidence was received soon after the rating decision and 
another rating action confirming that denial was issued in 
December 1985.  A notice letter of that determination was sent to 
the Veteran in January 1986.  


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for 
residuals of a right ankle fracture was denied by an unappealed 
rating decision in December 1985.  The Veteran did not appeal 
this decision and it became final.

2.  The evidence received since the December 1985 rating decision 
is not cumulative or redundant of evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
claim and, by itself or in connection with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim of service connection for residuals of a 
right ankle fracture.  

3.  Resolving the benefit of the doubt in the Veteran's favor, 
the evidence shows that the Veteran's right ankle disorder is due 
to an in-service injury.  


CONCLUSIONS OF LAW

1.  The December 1985 rating decision which denied entitlement to 
service connection residuals of a right ankle fracture is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the December 1985 decision is new and 
material and the claim of entitlement to service connection for 
residuals of a right ankle fracture is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right ankle disorder was incurred in service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

As the claims of service connection for new and material evidence 
and a right ankle disability are resolved in the Veteran's favor, 
VCAA compliance need not be addressed. 



New and Material Evidence

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In this case, the Veteran seeks to reopen a previously denied 
claim of entitlement to service connection for residuals of a 
right ankle fracture.  In a December 1985 rating decision, the RO 
denied service connection for a right ankle sprain.  The RO 
provided notice of this action, but the Veteran did not initiate 
an appeal by filing a timely notice of disagreement, and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.202.  Thus, the December 1985 rating decision is final and its 
merits may only be examined if new and material evidence has been 
submitted.  Id.  

Having carefully considered the evidence in light of the 
applicable law, the Board finds that new and material evidence 
has been received, and the petition to reopen the claim for 
residuals of a right ankle fracture is granted.

At the time of the final December 1985 rating decision, the 
evidence in the claims folder consisted of the Veteran's service 
treatment records and a statement from the Veteran's doctor, Dr. 
C.W.  The service treatment records demonstrated that the Veteran 
injured his ankle in March and May of 1981.  The records also 
showed that the Veteran had normal feet at the time of his April 
1982 separation examination.  Dr. C.W.'s letter stated that the 
Veteran was first seen in May 1985 for an injured right ankle and 
that x-rays revealed a fracture of the distal tibia.  

Evidence received since the December 1985 rating action consists 
of updated medical records, additional statements from the 
Veteran, VA examination reports dated in June 2008 and March 2010 
and letters provided by private physicians and a physical 
therapist, which state that the Veteran's right ankle condition 
is likely related to his military service.  

The above-cited evidence is new in that it was received after the 
RO's final December 1985 decision.  It is also material because 
it relates to an unestablished fact necessary to substantiate the 
claim; namely, the medical opinions relate the Veteran's present 
right ankle condition to his military service, a fact that had 
not been established in December 1985.  

Therefore, new and material evidence has been submitted which 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the requirements under 38 C.F.R. § 3.156(a) have 
been met and the claim of entitlement
to service connection for residuals of a right ankle fracture is 
reopened.  

The Board will address the merits of the claim for entitlement to 
service connection for residuals of a right ankle fracture below.  
It is noted that the RO has already considered the merits of the 
claim, enabling the Board to do so in the instant decision 
without unfair prejudice to the Veteran.  Moreover, the 
disposition in this case is entirely favorable to the Veteran.

Service Connection -Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Factual Background

The Veteran's service treatment records note normal feet in both 
his August 1980 enlistment and April 1982 separation reports of 
medical examination.  Treatment notes dated in March 1981 
reported that the Veteran sprained his ankle while running.  The 
Veteran was given an ace wrap and was temporarily restricted from 
marching.  X-ray reports noted no significant soft tissue or 
skeletal abnormality.  Additional service treatment notes 
reported that the Veteran sprained his ankle again in May 1981.  

Included in the evidence of record is an April 2008 letter from 
the Veteran's physician Dr. C.C.  In his letter, Dr. C.C. stated 
that the Veteran had osteoarthritis of the right ankle and that 
he originally injured the ankle in 1981, with a re-injury in 
1985.  X-rays confirmed the presence of degenerative 
osteoarthritic changes in the tibiotalar joint.  

In a May 2008 statement in support of his claim, the Veteran 
asserted that he injured his right ankle in 1981 during a 
training exercise.  He reported continued ankle problems after 
that incident, and noted that he re-sprained his ankle in 1985 
and again in 1989. 

During his June 2008 VA examination, the Veteran reported 
injuring his ankle during service.  Since that time, his ankle 
had continued to give out on him.  X-rays of the right ankle 
showed soft tissue ossification posterior to the ankle, likely 
related to old trauma.  The impression was mild degenerative 
osteoarthritis of the ankle mortise.  Having examined the 
Veteran, his records and the x-ray reports, the examiner opined 
that the Veteran's ankle condition was less likely than not 
caused by or the result of service.  The examiner stated as his 
rationale that the Veteran's initial right ankle injury occurred 
in 1981 but that only in 1989 did x-rays demonstrate a fracture.  
The examiner stated that an injury in 1981 would not appear as a 
new fracture in 1989.  Therefore, that the fracture diagnosed in 
1989 had to be from a more recent event rather than the 1981 
injury.  The examiner also noted that the Veteran injured his 
right knee in 1986, which altered his gait and that this, rather 
than his in-service ankle injury, caused his current ankle 
symptoms.

Treatment notes dated in August 2008 from the private facility 
Sister Kenny Sports and Physical Therapy Center reflected the 
Veteran's reports of several episodes of ankle laxity while 
walking, which occasionally caused him to fall.  In a letter from 
physical therapist B.B., the Veteran had reported that he 
experienced his ankle giving way which he believed was due to his 
1981 injury.  B.B. stated that upon examination the Veteran 
demonstrated symptoms consistent with an inversion ankle sprain.  

X-ray reports dated in November 2009 were seen to demonstrate 
some anterior osteophytic spurring.  An impression of right ankle 
instability was provided.  

The Veteran was afforded a VA examination in February 2010.  
After the Veteran and his medical and service treatment records 
were examined, the examiner concluded that it was less likely 
than not that the Veteran's present ankle disorder was related to 
his military service.  The examiner explained that, based on his 
ankle x-ray, the Veteran had, at best, a small avulsion fracture 
from the malleolus of the ankle.  The examiner further stated 
that it was unclear when this occurred since there was no 
fracture seen in the military and therefore the Veteran must have 
had an injury after the military.  

A May 2010 letter from Dr. D.W. revealed that the Veteran's right 
ankle was chronically unstable, based on an earlier evaluation 
performed in November 2009. Dr. D.W. stated that he believed that 
the Veteran's condition was likely related to his military 
service.

In a May 2010 statement, the Veteran's physical therapist B.B. 
provided a second statement in support of the Veteran's claim 
stating that after assessing the Veteran and reviewing his 
service treatment records, he believed that the Veteran's chronic 
ankle instability was likely the result of his initial 1981 ankle 
sprain.  

During his May 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that while in service he was running 
and hit a curb with his right ankle and was told that he sprained 
his ankle.  The Veteran stated that after this injury, his ankle 
continuously twisted and that after service his ankle would give 
out causing him to fall.  

Analysis

Resolving the benefit of the doubt in the Veteran's favor, the 
Board finds that the Veteran's right ankle disorder was incurred 
in service.  Initially, the Board notes that there were two 
incidents in which the Veteran sprained his right ankle during 
service.  Further, while the Veteran's separation examination 
noted normal feet, the Board finds significant the fact that, as 
early as 1985, the Veteran reported that his ankle symptoms had 
been continuous since his March 1981 injury.  Moreover, the 
evidence of record shows that the Veteran sprained his ankle on 
several occasions, supporting this assertion.  This evidence 
tends to substantiate the Veteran's claim that, after his initial 
1981 injury, he was prone to additional ankle injuries.

The Board notes that both the Veteran's June 2008 and March 2010 
examiners opined that his present ankle disorder was not due to 
in-service injuries.  The Board notes, however that the Dr. C.C., 
Dr. D.W. and the Veteran's physical therapist B.B., all opined 
that the Veteran's ankle disorder was due to service.  
The Board finds, at the very least, that these medical opinions, 
especially when viewed in conjunction with the statements of the 
Veteran which are found to be consistent and credible, are in 
equipoise with the evidence against the Veteran's claim.  

As there is at least an approximate balance of positive and 
negative evidence, the benefit of the doubt is given to the 
Veteran.  The Veteran's claim for service connection for 
residuals of a right ankle fracture is therefore granted.


ORDER

New and material evidence to reopen the claim of service 
connection for residuals of a right ankle fracture has been 
submitted, and the petition to reopen the claim is granted.

Service connection for residuals of a right ankle fracture is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


